Title: To Thomas Jefferson from Abiel Holmes, 30 January 1805
From: Holmes, Abiel
To: Jefferson, Thomas


                  
                     Sir,
                     Cambridge 30. Jan. 1805. 
                  
                  I feel greatly obliged by the attention you were pleased to bestow on the subject, on which I used the freedom to address you. In the republic of Letters mere hints of information or advice are often of inestimable value. All the books, mentioned in your Letter, I have access to, excepting Memoires de l’Amerique, and The American and British Chronicle. For the former of these I have made much inquiry, but do not hear of a copy on this side of Philadelphia. I gratefully acknowledge your kindness in offering me the loan of the other from your library. Should I not meet with that work previously to my coming, in the progress of my American Annals, down to the times of the Revolutionary War, I may then be greatly obliged by the loan of it.
                  In the mean time, I remain, with my grateful acknowledgments, Sir, Your respectful humble Servant
                  
                     A. Holmes.
                  
               